DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to objection of claim 12 has been fully considered and is withdrawn. 
Applicant's arguments filed 5 July 2022 have been fully considered but they are not persuasive. in particular, the applicant argues that the prior art Sumi describes near infrared light transmitted through interference filters disposed on each photoelectric conversion portion associated with a respective wavelength band. These filters however to the applicant do not disclose limiting or cutting off infrared light wavelengths bands. However, it should be pointed out the claimed first pixel filters to transmit for a first color and limit by cutoff filters infrared light wavelength bands. Turning to Sumi, the prior art discloses respective pixels capable of detecting a colored light and a particular set of infrared light, for each red, green, and blue pixel of the solid-state imaging element, see ¶123 and Fig. 24A, based on optical filters provided on each pixel, ¶122. When looking at Fig. 24B, transmittances for each pixel transmit different sets of light, such as for a first pixel where red and NIR-R are transmitted, which does not include the other wavelengths of infrared light such as NIR-G. This is in itself a transmitted first color and limited infrared light wavelength band. Additionally, when observing from Sumi a second pixel where green and near infrared wideband is transmitted, the prior art discloses a different ser of visible light and near infrared light transmitted, similar to what is claimed. When compared to the claimed invention, the first pixel of Sumi is able to disclose transmittance of a first color visible light and an infrared light wavelength in this way. In this way, while the applicant disagrees with the prior arts teaching of the claimed invention, it should be apparent that Sumi discloses the claimed first pixel which receives a transmitted visible light color and a transmitted infrared light wavelength band, similar to what is being claimed. For these reasons, the examiner maintains the rejection. 
Regarding claim 4-6 and 11, the dependent claims are rejected for the same reasons as explained by response to the arguments towards claim 1. See the response to the arguments towards claim 1 to understand why claims 4-6 and 11 are rejected. 
Regarding claim 2, the dependent claims are rejected for the same reasons as explained by response to the arguments towards claim 1. See the response to the arguments towards claim 1 to understand why claims 2 are rejected. 
Regarding claim 3, the dependent claims are rejected for the same reasons as explained by response to the arguments towards claim 1. See the response to the arguments towards claim 1 to understand why claims 3 are rejected. 
Regarding claim 7-9, the dependent claims are rejected for the same reasons as explained by response to the arguments towards claim 1. See the response to the arguments towards claim 1 to understand why claims 7-9 are rejected. 
Regarding claim 10, the dependent claims are rejected for the same reasons as explained by response to the arguments towards claim 1. See the response to the arguments towards claim 1 to understand why claims 10 are rejected. 
Claim Objections
Claim 1 objected to because of the following informalities: limitations of the claimed invention disclose “a fourth pixel having transmission characteristics of transmission the infrared light wavelength band;” which is a grammatically incorrect phrasing that does not describe in proper grammatical form the transmission characteristics. For the purposes of examination, “a fourth pixel having transmission characteristics of transmission the infrared light wavelength band;” will be interpreted as “a fourth pixel having transmission characteristics in . Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image-capturing apparatus configured to acquire” in claim 12.
Review of the specification indicates:
-An image-capturing apparatus is indicated on ¶19 of the specification that an image-capturing apparatus is, for example, “CMOS (Complementary Metal Oxide Semiconductor) image sensors which are one type of X-Y address type image-capturing apparatus. CMOS image sensors are image sensors fabricated by applying or by partially using CMOS processes.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1,4-6,11 rejected under 35 U.S.C. 103 as being unpatentable over SUMI; Hirofumi et al. (US 20190297278 A1) 
Regarding claim 1, Sumi teaches, 
An image-capturing apparatus (Title, “Solid-state imaging element and imaging device”) comprising: 
a first pixel (¶123 and Fig. 24, “pixel for detecting red light R“ of the solid-state imaging element 10) having a first color filter configured to transmit a wavelength band corresponding to first color light and an infrared light (¶123 and Fig. 24, “a pixel for detecting red light R and red near infrared light NIR-R”) cutoff filter configured to limit transmission of an infrared light wavelength band, (¶71, “an intensity of near infrared light (NIR-R, NIR-G, and NIR-B) in a wavelength band, which is transmitted through the interference filters 31R, 31G, and 31B, is output”) wherein the first color light is visible light; (¶123 and Fig. 24, “a pixel for detecting red light R”)
a second pixel (¶123 and Fig. 24, “a pixel for detecting green light G, and broadband light NIR-W“ of the solid-state imaging element 10) having a second color filter configured to transmit a wavelength band corresponding to second color light and the infrared light (¶123 and Fig. 24, “a pixel for detecting green light G, and broadband light NIR-W including red near infrared light NIR-R, blue near infrared light NIR-B, and green near infrared light NIR-G”) cutoff filter, (¶71, “an intensity of near infrared light (NIR-R, NIR-G, and NIR-B) in a wavelength band, which is transmitted through the interference filters 31R, 31G, and 31B, is output”) wherein the second color light is visible light; (¶123 and Fig. 24, “a pixel for detecting green light G”)
a third pixel (¶123 and Fig. 24, “a pixel for detecting blue light B and green near infrared light NIR-G”) having a third color filter configured to transmit a wavelength band corresponding to third color light and the infrared light (¶123 and Fig. 24, “a pixel for detecting blue light B and green near infrared light NIR-G”) cutoff filter, (¶71, “an intensity of near infrared light (NIR-R, NIR-G, and NIR-B) in a wavelength band, which is transmitted through the interference filters 31R, 31G, and 31B, is output”) wherein the third color light is visible light; (¶123 and Fig. 24, “a pixel for detecting blue light B”) and 
a fifth pixel having wavelength transmission characteristics (¶123, “provide a pixel for receiving only visible light such as green light G”) that are different from all of the first pixel, the second pixel, the third pixel, and the fourth pixel. (¶123, “in addition to a pixel for receiving both visible light and near infrared light, it is also possible to provide a pixel for receiving only visible light such as green light G.”)
	Additionally, Sumi teaches, 
a fourth pixel (¶47 and Fig. 1,” near infrared light detection area 3”) having transmission characteristics of transmission the infrared light wavelength band; (¶47, “a near infrared light detection area 3 for detecting near infrared light.”)
While a fourth embodiment depicted in Fig. 24 of Sumi directs to an arrangement which combines individual near infrared wavelengths with an individual visible light wavelength, Sumi is also is capable of explicitly arranging a separate group of pixels to detect only near infrared light like what is arranged in fig. 1 depicting a first embodiment. It would have been obvious to one of ordinary skill in the art to combine the fourth embodiment with the first embodiment which allows for multiple sets of near infrared detection pixel arrangements. This allows for a wider range of illumination and darkness for color imagery from a solid-state imaging element by receiving some pixels only in visible light, some pixels only in infrared, and some pixels in a mix of both infrared light and visible light. 

Regarding claim 4, the embodiments of Sumi in combination teach the limitations of claim 1,
	Sumi teaches additionally, 
first color filter is a red color filter, (¶91,92,86, and Fig.10, “a first pixel for receiving first visible light, and first near infrared light having a correlation” where light (NIR-R) filtered from interference filter 31R in a near infrared range has a correlation with red light (R) as depicted in Fig. 10) the second color filter is a green color filter, (¶91,92, and Fig.10, “a second pixel for receiving second visible light having a wavelength different from a wavelength of the first visible light, and second near infrared light having a correlation” where light (NIR-G) filtered from interference filter 31G in a near infrared range and having a correlation with green light (G) as depicted in Fig. 10) and the third color filter is a blue color filter. (¶91,92, and Fig.10, “a third pixel for receiving third visible light having a wavelength different from the wavelengths of the first visible light and the second visible light, and third near infrared light having a correlation” where light (NIR-B) filtered from interference filter 31B in a near infrared range and having a correlation with blue light (B) as depicted in Fig. 10)
While a fourth embodiment depicted in Fig. 24 of Sumi combines individual near infrared wavelengths with an individual visible light wavelength, and a first embodiment of Sumi arranges a separate group of pixels to detect only near infrared light like what is arranged in fig. 1, a third embodiment also teaches that the arrangement of filters can correspond the color filters of similar colors into corresponding visible and near infrared color groups. It would have been obvious to one of ordinary skill in the art to combine the fourth embodiment with the first embodiment and the third embodiment to allow for organized multiple sets of near infrared detection pixel arrangements. This allows for a wider range of illumination and darkness for color imagery from a solid-state imaging element by receiving some pixels only in visible light, some pixels only in infrared, and some pixels in a mix of both infrared light and visible light. 

Regarding claim 5, the embodiments of Sumi in combination teach the limitations of claim 4,
	Sumi teaches additionally, 
fourth pixel (¶47 and Fig. 1-3, “infrared light detection area 3”) is one of a white pixel not having a color filter or an infrared light pixel having103SYP328947 transmission characteristics of transmission of the infrared light wave (¶47, “infrared light detection area 3 for detecting near infrared light” having “three types provided in the near infrared light detection area 3”)

Regarding claim 6, the embodiments of Sumi in combination teach the limitations of claim 4,
	Sumi teaches additionally, 
fifth pixel is a green pixel not having a selective infrared light cutoff filter, (¶123 and Fig. 24b, “provide a pixel for receiving only visible light such as green light G” from the green light G pixel with no additional detected wavelength as depicted in Fig. 24b which is the received wavelength  only in the green visible range) a white pixel having the selective infrared light cutoff filter, an infrared light pixel having the selective infrared light cutoff filter, or a complementary color pixel not having the selective infrared light cutoff filter.

Regarding claim 11, the embodiments of Sumi in combination teach the limitations of claim 1,
	Sumi teaches additionally, 
Further comprising a pixel array section that includes a matric of pixels, (¶42 and Fig .24A, “pixel arrangement example of a solid-state imaging element” where fig. 24a depicts a 2x2 matrix of pixels) wherein unit pixel arrays each including the first pixel, the second pixel, the third pixel, (¶122 and Fig. 24a, “a pixel arrangement example of a solid-state imaging element” including a “R+NIR-R”, “G+NIR-W”, and “B+ NIR-G” pixels as depicted in Fig. 24a) the fourth pixel, (¶47 and Fig. 1, “a near infrared light detection area 3 for detecting near infrared light”) and the fifth pixel (¶122 and Fig. 24a, “a pixel arrangement example of a solid-state imaging element” including a “G” pixel as depicted in Fig. 24a) are arranged dispersedly on a pixel array section on which a matrix of pixels is arranged. (¶47, Fig. 1 and 24a, “solid-state imaging element 1” depicted in Fig. 1 and “pixel arrangement example of a solid-state imaging element” depicted in Fig. 24a)
While a fourth embodiment depicted in Fig. 24 of Sumi directs to an arrangement which combines individual near infrared wavelengths with an individual visible light wavelength, Sumi is also is capable of explicitly arranging a separate group of pixels to detect only near infrared light like what is arranged in fig. 1 depicting a first embodiment. It would have been obvious to one of ordinary skill in the art to combine the fourth embodiment with the first embodiment which allows for multiple sets of near infrared detection pixel arrangements. This allows for a wider range of illumination and darkness for color imagery from a solid-state imaging element by receiving some pixels only in visible light, some pixels only in infrared, and some pixels in a mix of both infrared light and visible light. 

Claim 2 rejected under 35 U.S.C. 103 as being unpatentable over SUMI; Hirofumi et al. (US 20190297278 A1) in view of OGAWA; Masahiro (US 20180081263 A1)
Regarding claim 2, the embodiments of Sumi in combination teach the limitations of claim 1,
	Sumi teaches additionally, 
a bandpass filter configured to:
transmit a wavelength band corresponding to red, (¶71, “specific wavelength band” through the interference filter “31R” associated with “NIR-R” in a wavelength band) a wavelength band corresponding to green, (¶71, “specific wavelength band” through the interference filter “31G” associated with “NIR-G” in a wavelength band) a wavelength band corresponding to blue, (¶71, “specific wavelength band” through the interference filter “31B” associated with “NIR-B” in a wavelength band”) and a first infrared 102SYP328947light wavelength band that is a band of wavelengths longer than wavelengths of the wavelength band corresponding to red; and (¶97, “one or more near infrared cut filters 31B for reflecting and/or absorbing near infrared light from 550 to 860 nm and/or 900 nm or more” which is a wider range than the “near infrared cut filter 31R for reflecting and/or absorbing near infrared light of 750 nm”) 
cut off a first wavelength band (¶96, “a visible light cut filter or an interference filter for cutting visible light of a specific wavelength”) and a second wavelength band, (¶97, “a near infrared cut filter for reflecting and/or absorbing near infrared light in a specific wavelength range” for respective color filters where “a near infrared cut filter 31R for reflecting and/or absorbing near infrared light of 750 nm or more, a near infrared cut filter 31G for reflecting and/or absorbing near infrared light from 650 nm to 900 nm, and one or more near infrared cut filters 31B for reflecting and/or absorbing near infrared light from 550 to 860 nm and/or 900 nm or more.”)
 wherein, the first wavelength is a wavelength band between the wavelength band corresponding to red and the first infrared light wavelength band (¶,”a near infrared cut filter 31G for reflecting and/or absorbing near infrared light from 650 nm to 900 nm”) 
	but does not explicitly teach,
the second wavelength band that is a band of wavelengths longer than wavelengths of the first infrared light wavelength band. 
	However, Ogawa teaches additionally, 
a second wavelength band that is a band of wavelengths longer than wavelengths of the first infrared light wavelength band. (¶97, “the wavelength of the light in the red wavelength range L5 is longer than the wavelength of the light in the red wavelength range L6”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the embodiments of Sumi with the wavelengths of Ogawa which has a red wavelength that has a longer range than another red wavelength range. This allows for improved luminance range control to particular wavelength ranges. 

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over SUMI; Hirofumi et al. (US 20190297278 A1) in view of OGAWA; Masahiro (US 20180081263 A1) in view of OTSUBO; Hiroyasu et al. (US 20170134704 A1)
Regarding claim 3, Sumi with Ogawa teaches the limitation of claim 2,
	But does not explicitly teach the limitation of claim 3,
	However, Otsubu teaches additionally,  
infrared light cutoff filters (¶125, “light passing through the second wavelength band” which corresponds to the peak of the emission spectrum) are selective infrared light cutoff filters configured to limit transmission of the first infrared light wavelength band. (¶125 “narrow down a width of the second wavelength band and to reduce an influence of infrared light passing through the second wavelength band in color photographing”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the embodiments of Sumi with the wavelengths of Ogawa with the wavelength bands of Otsubo which can narrow an infrared light passing through. This allows for better control of the wavelength bands of color in the photography.

Claim 7,8,9, rejected under 35 U.S.C. 103 as being unpatentable over SUMI; Hirofumi et al. (US 20190297278 A1) in view of Usui; Takafumi et al. (US 20180213142 A1)
Regarding claim 7, the embodiments of Sumi in combination teach the limitations of claim 1,
	But does not explicitly teach the additional limitations of claim 7, 
However, Usui teaches additionally, 
first color filter, the second color filter, and the third color filter are complementary color filters. (¶68, “color filter 212” corresponding to a “complementary color filter” may be disposed under the micro-lens 211 and may pass light having a specific color)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention combine the embodiments of Sumi with the filter of Usui which uses complementary color filters. This allows for preventing sensitivity to particular colors being received. 

Regarding claim 8, the embodiments of Sumi with Usui teaches the limitation of claim 7,
	Usui teaches additionally, 
first color filter is a yellow color filter, (¶68, complementary color filter 212 “yellow (Ye)”)  
the second color filter is a magenta color filter, (¶68, complementary color filter 212 “magenta (Mg)”) and 
the third color filter is a cyan color filter. (¶68, complementary color filter 212 “Cyan (Cy)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Sumi with the filter of Usui which uses complementary color filters. This allows for preventing sensitivity to particular colors being received. 

Regarding claim 9, the embodiments of Sumi with Usui in combination teach the limitations of claim 8,
	Sumi teaches additionally, 
fourth pixel (¶47 and Fig. 1-3, “infrared light detection area 3”) is a white pixel not having a color filter formed thereon or an infrared light pixel having103SYP328947 transmission characteristics of transmission of the infrared light wave (¶47, “infrared light detection area 3 for detecting near infrared light” having “three types provided in the near infrared light detection area 3”)

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over SUMI; Hirofumi et al. (US 20190297278 A1) in view of Usui; Takafumi et al. (US 20180213142 A1) in view of MATSUO; Junichi et al. (US 20150341573 A1)
Regarding claim 10, the embodiments of Sumi with Usui teach the limitations of claim 9,
	But does not explicitly teach the additional limitation of claim 10,
	However, Matsuo teaches additionally, 
fifth pixel is a yellow color filter, a magenta color filter, or a cyan color filter not having the selective infrared light cutoff filter formed thereon. (¶113, “visible light photoelectric conversion units 10a” includes a filter that selectively transmits “magenta (Mg), yellow (Ye), or cyan (Cy)”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Sumi with the filter of Usui with the filtering of Matsuo which places a magenta, yellow, or cyan filter on a visible light photoelectric conversion unit. This allows for scanning that removes background influences. 

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over SUMI; Hirofumi et al. (US 20190297278 A1) in view of Watanabe; Hisashi (US 20150221691 A1)
Regarding claim 12, it is the system claim similar to the system claim 1,
	But does not teach the light source claimed in claim 12,
	However, Watanabe teaches additionally,
A light source configured to emit infrared light; (¶164, include a “lighting apparatus which can emit infrared light” as an illumination light source of the solid-state imaging device 91)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the embodiments of Sumi with the lighting of Watanabe which works with the imaging device. This can be a typical addition to a camera module which provides illumination in both infrared light and visible light simultaneously. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483